Title: To Thomas Jefferson from Albert Gallatin, 16 August 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Treasury Dept. 16th Augt. 1802
          
          I received this morning your letter of the 9th instt. on the subject of Morocco & the Barbary powers. The arrangement of the mail between this & Monticello is not favorable, since this answer to your’s of the 9th cannot leave Washington before to morrow evening 17th. This I regret, as time on such occasion is precious. I will write, on the supposition that you have received the account of the engagement of the Boston with the Tunisian flotilla, which, although we have not yet received any confirmation, carries, unfortunately strong marks of its being true.
          Our object must clearly be to put a speedy end to a contest, which unavailingly wastes our resources, and which we cannot, for any considerable time, pursue with vigor without relinquishing the accomplishment of the great & beneficial objects we have in view. The most ample powers & orders if practicable to make peace, and a sufficient force to protect and at least have time to withdraw our Mediterranean trade, appear to me necessary. In respect to peace, taking it for granted that the instructions for Tripoli are sufficient, there remain Morocco & Tunis. However contrary to the usage of civilized nations the pretensions of Morocco may be, we cannot decide whether they are considered as unreasonable by a nation not within the pale of civilization, and the conduct of Morocco has certainly been far from unfriendly since our treaty with that country. That treaty has been till now faithfully adhered to by the Emperor; he has shown no disposition to favor Algiers during our negotiations with that regency, and he even evinced forbearance during his blockade of a rebellious port. Hence I am not without hopes that he may still be smoothed, and I would at all events send the gun carriages which had been promised, in order that our negotiator may be able to give them if they shall be useful in bringing on a friendly arrangement; nor do I see any objection to sending the intended letter properly modified to accord with the present circumstances. And if Simpson can be fully trusted with a negotiation of that kind, I would also, out of the general mediterranean appropriation, send 20 or 30 thousand dollars which may be wanted either there or at Tunis to assist in accommodating differences. As to Tunis, I would not hesitate to promise an indemnity if M’neil shall have been the aggressor: on that supposition it is due in justice to them as much as it would to any other nation under similar circumstances; and to refuse it would be an inducement to Algiers to make a common cause; since there would be no security to any of the Barbary powers, whilst we had a frigate left in the Mediterranean, if we shall countenance an interference of that kind.
          As to the force necessary there, I feel no hesitation. The Secretary of the Navy had consulted me before I received your letter, and I advised that Capn. Morris should be immediately instructed to retain the Boston in case hostilities should have commenced either with Tunis or Morocco, and that the Gen. Greene should be sent with her full complement of men instead of going half-manned. Mr Smith has since informed me that that frigate, which was originally a merchant vessel being a bad fighting vessel, he had substituted the New-York to her. That change, of which I am no judge, was, I take for granted, necessary;—the difference of expense between the two vessels is at the rate of 25000 dollars a year. If there is war with Morocco, no less than four frigates are necessary vizt two at Tripoly, one at least in the vicinity of the gut to convoy our vessels in and out, and one off Sallee to protect principally our Madeira & other island trade, if not to blockade effectually that port. I do not know whether Morocco has any other ports from which cruizing vessels (not boats) can sail on the Atlantic. If Tunis is also at war, five frigates will hardly be sufficient, as three frigates could not keep in constant blockade the ports of that regency & Tripoli. If we had two small ships instead of one of our large frigates, they could, I think be more advantageously disposed; but we have no option, and it is clear that we cannot do less than to provide the five frigates under present circumstances, which will be effected, if the Boston is kept & the New-York sent; but I much apprehend that if we have to encounter Tunis, Tripoli, & Morocco, we will be compelled to give up the Mediterranean trade & be satisfied with defending the gut. Under that impression, I sincerely wish you could reconcile it to yourself to empower our negotiators to give, if necessary for peace, an annuity to Tripoli. I consider it no greater disgrace to pay them than Algiers; and indeed we share the dishonor of paying those barbarians with so many nations as powerful and interested as ourselves, that, in our present situation, I consider it a mere matter of calculation whether the purchase of peace is not cheaper than the expense of a war which shall not even give us the free use of the Mediterranean trade. It is also worth considering, that the capture of some of our merchant men would, at all events, ultimately compel us to pay much more for their redemption than the value of an annual tribute. Eight years hence we shall, I trust, be able to assume a different tone; but our exertions at present consume the seeds of our greatness & retard to an indefinite time the epoch of our strength. As our present differences with Morocco have taken rise in the war with Tripoli, it is probable that peace with this power would terminate the hostilities with the Emperor. Might not that man’s pride be flattered with an intimation either that his offices would not be rejected, if he chose to act as mediator, or that a wish to preserve harmony with him contributes in accelerating our endeavours to make a reasonable peace with Tripoli.
          The application of the force in the Mediterranean towards Tunis & Morocco, in case of hostilities existing between either of those powers & ourselves, appears to me a matter of course. The executive cannot declare war; but if war is made, whether declared by Congress or by the enemy, the conduct must be the same, to protect our vessels, & to fight take & destroy the armed vessels of that enemy. The only case which admits of doubt is whether, in case of such war actually existing, we should confine our hostilities to their armed vessels, or extend them by capture or blockade to their trade. The policy of adopting either course must depend on the power we may have to injure that commerce. How far are they commercial, & liable to be affected by an attack upon that commerce? Something may also depend on the personal disposition of the sovereigns of the two countries. If there is hope of peace by a conciliating conduct, perhaps it might be better, whilst we offer it to show our favorable disposition by only doing what is strictly self defence, fighting their cruisers. I presume that, in that particular respect, some discretion must be left to our commanding officer.
          Whatever shall be done, I think that no delay ought to take place; the New York will, it is said, be ready to sail in ten days, say a fortnight. She should not be detained, & the instructions should be sent by her.
          I do not know that any thing else occurs to my mind; you will, I hope, excuse the incorrectness of these hastily digested ideas. I have only to add that our Mediterranean appropriation, is on account of the 24,000 dollars sent by the Adams to Cathcart, & of the heavy drafts made by Eaton, reduced to 44,000 dollars. The 30,000 dollars destined for Algiers will be taken from another appropn. made specifically for that object. The naval appropriation will be sufficient to fit the New York; but we will be embarrassed if the Boston shall return before the meeting of Congress. That is, I believe, owing to miscalculations in the estimate of repairs, which especially for the Constitution have cost much more than had been estimated.
          I remain with sincere attachment & respect Your obedt. Servt.
          
            Albert Gallatin
          
          
            I had forgotten to say that Mr Smith suggested the idea of joining Morris to Cathcart for the negotiation with Tripoli. That would have been desirable, in order to provide against accidents, & in the instructions which may be sent to treat with Morocco & conditionally with Tunis, it would not be amiss that two persons should be named either of whom might act.
          
        